


116 HR 8486 IH: Student Empowerment and Financial Literacy Act
U.S. House of Representatives
2020-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 8486
IN THE HOUSE OF REPRESENTATIVES

October 1, 2020
Mr. Gallagher introduced the following bill; which was referred to the Committee on Education and Labor

A BILL
To establish a competitive grant program to increase financial literacy instruction in elementary schools and secondary schools.


1.Short titleThis Act may be cited as the Student Empowerment and Financial Literacy Act. 2.Financial literacy grant program (a)In generalThe Secretary shall award grants on a competitive basis to eligible entities for the purposes of promoting new and existing strategies to expand, develop, implement, evaluate, and disseminate for voluntary use innovative approaches or professional development programs in financial literacy for elementary school and secondary school students, that—
(1)show potential to improve student awareness of personal finance topics; (2)show potential to improve teaching of such topics, including by training teachers and instructors to teach such topics; and
(3)demonstrate innovation, scalability, accountability, and a focus on underbanked populations. (b)ApplicationsIn order to receive a grant under this Act, an eligible entity shall submit an application to the Secretary at such time and in such manner, and containing such information, as the Secretary may reasonably require.
(c)Program periods and diversity of projects
(1)Grant periodA grant awarded under this Act shall be awarded for a period of not more than 3 years. (2)ReapplicationIn a case in which an eligible entity submits an application under subsection (b), and is not awarded a grant under this Act—
(A)the Secretary shall provide to such eligible entity— (i)an explanation for the denial of such grant; and
(ii)any suggestions for improvements to the application the eligible entity should make to be eligible for such a grant; and (B)the eligible entity may resubmit such application after receipt of the explanations and suggestions under subparagraph (A).
(3)RenewalThe Secretary may renew a grant awarded under this Act for one additional 2-year period for an eligible entity that demonstrates the success of the program funded under the grant, such as through student, parent, teacher or satisfaction, or program efficacy. (4)PriorityIn awarding grants under this Act, the Secretary shall award grants to eligible entities that will use the grant to provide programs that account for diverse student and community needs, including any need for electronic and written materials, broadband or connectivity, multiple languages, and assistance for students with disabilities.
(5)Diversity of projectsIn awarding grants under this Act, the Secretary shall ensure that, to the extent practicable, grants are distributed among eligible entities that will serve— (A)geographically diverse areas, including urban, suburban, and rural areas; and
(B)diverse types of elementary schools and secondary schools. 3.DefinitionsIn this Act:
(1)Elementary schoolThe term elementary school has the meaning given such term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(19)), and includes a home school that provides elementary education, as such terms are defined under State law. (2)Eligible entity (A)In generalThe term eligible entity means an entity—
(i)with demonstrated expertise in the development of strategies designed to improve understanding of personal finance topics among elementary school or secondary schools students; and (ii)that may be in a partnership with a community group, financial institution, or another educational entity.
(B)Demonstrated expertiseIn this paragraph, the term demonstrated expertise includes expertise demonstrated through post-program performance data (such as post-program review by parents, teachers, and students that shows demonstrated learning and efficacy of program, and post-program student work-product that demonstrates real learning). (3)Personal finance topicsThe term personal finance topics includes bank accounts, credit union accounts, credit and debit cards, online banking, mobile payment services, student loans, taxes, mortgages, credit reports, debt management, investing, lending, retirement planning, trade-offs, the power of compound interest, and saving.
(4)Secondary schoolThe term secondary school has the meaning given such term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(45)), and includes a home school that provides secondary education, as such terms are defined under State law.  (5)SecretaryThe term Secretary means the Secretary of Education.

